o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date uil conex-124857-10 the honorable tom mcclintock member u s house of representatives douglas boulevard suite granite bay ca attention ------------------- dear congressman mcclintock this letter responds to your inquiry dated date on behalf of your constituent ---------------------- and his wife ------------------------ ------------ asked whether relief is available for his wife and for other taxpayers who were victims of a perpetrator of fraudulent activities ------------ explained that his wife and other taxpayers paid money to the perpetrator many of the taxpayers including ------------------- believed the perpetrator used their money to pay their federal and state tax_liabilities instead the perpetrator diverted the money for personal purposes in addition the perpetrator convinced some taxpayers to invest in what ------------ described as a ponzi scheme i hope the following general information on the relief that is available for taxpayers in these types of situations is helpful if the perpetrator stole money from taxpayers they may be able to deduct the loss under sec_165 of the internal_revenue_code the code a theft_loss generally is deductible in the year the taxpayer discovers it or if later in the year in which a reasonable prospect of recovering the lost amount no longer exists sec_1_165-1 of the income_tax regulations a taxpayer who loses money in a criminally fraudulent investment arrangement such as a ponzi scheme may be entitled to an investment theft_loss deduction sec_165 of the code this type of loss is an itemized_deduction that in some cases may result in a net_operating_loss that offsets gross_income in prior or future taxable years for further information on this type of loss see revrul_2009_9 which explains the conex-124857-10 income_tax law that applies to investors who lose money in a criminally fraudulent investment arrangement and revproc_2009_20 which provides optional safe_harbor treatment for qualified investors who lost money in this type of arrangement i am enclosing a copy of both documents an individual taxpayer who is a victim of a theft of money by someone who falsely claims to be using the money to pay the taxpayer’s tax_liabilities may be entitled to a non-investment theft_loss deduction under sec_165 of the code for this type of loss the amount that the taxpayer can deduct as an itemized_deduction is the amount of the loss minus dollar_figure that exceeds percent of the taxpayer’s adjusted_gross_income sec_165 and of the code while deducting a loss may lower a taxpayer’s gross_income in the year of the loss the underlying federal tax_liabilities that the perpetrator falsely claimed to have paid are not affected and if the liabilities remain outstanding the taxpayer must still pay them however avenues are available that taxpayers may wish to pursue with the irs to mitigate hardships that outstanding federal tax_liabilities can cause first taxpayers may be able to pay the full amount of their tax_liabilities in installments over a period of time under an installment_agreement second the irs has an offer_in_compromise oic program an oic is an agreement between the taxpayer and the government that settles a tax_liability for less than the full amount owed the irs will generally accept an oic when the full collection of the tax_liability is unlikely and the amount offered reflects the reasonable collection potential from the taxpayer an oic also may be an option when a legitimate doubt exists that the assessed tax_liability is correct the collection of the tax_liability in full would create an economic hardship on the taxpayer or the collection of the tax_liability would be unfair or inequitable information on these alternatives that may be helpful is available at www irs gov including how to file an oic to set up installment_payment agreements and to seek help from a taxpayer_advocate i have also enclosed a copy of publication the irs collection process as to penalties the irs may impose the process for relief varies depending on the type of penalty and the taxpayer’s circumstances as to the liability for the penalty information on relief from penalties is available in publication irs notice information about your notice penalty and interest and irs notice what to do if you disagree with the penalty i have enclosed a copy of these notices a taxpayer may also include penalty liabilities in an installment_agreement or oic further information on relief from penalties is available at www irs gov conex-124857-10 i hope this information is helpful if you have any questions please call me o-r --------------------- at ------------------------- sincerely thomas d moffitt chief branch income_tax accounting enclosures
